Per curiam.
It is impossible for this verdict obtained in the manner it has been, to stand; perhaps no case has occurred, where it was more important for the pure administration of justice, that a judgment at law should be set aside, than this.
So far from the verdict, having been properly obtained, the conduct of the defendant was criminal, as it related to his interference, with the jury. It certainly was embracery, and highly reprehensible.
No part of our law which concerns the mode of proceedings in courts of justice, is more essential to *38the interest of society, than the purity of the trial by jury.
The conduct of the defendant strikes at the ground upon which it stands.
But the consideration with the court is in what manner they can remedy the injury which has arisen.
A judgment has been obtained at law, upon a contract, as is suggested, respecting a horse race, which was allowable by the law.§
This court are not authorised to say that there was or was not, such a contract as would enable the plaintiff to recover at law, supposing the trial to have been fairly conducted; not are they authorised to invalidate the contract, in consequence of the improper behaviour of the defendant at the trial.
The court cannot say that it shall affect the justice of the demand. To decree a perpetual injunction upon this ground therefore would be improper; nor can we determine with propriety, that the defendant shall have the benefit of a judgment, thus unrighteously obtained.
In England, the course would be to direct an issue at law, and as this court have the power to direct an issue to be tried before themselves, by a jury for the ascertainment of any fact, of which it may be necessary to satisfy the conscience of the court; it seems highly proper that it should be done. The parties will observe the following order.
That the plaintiff in the suit at law and defendant in this court, state his demand against the defendant at law,, and that an issue be made thereon, and tried in this court, to ascertain whether the plaintiff at law is entitled to recover, and if he is, how much.*

 By act 1799 C. 8 horse racing, as well as every other species of Gambling is made unlawful. This action arose before the passage of that act.


1 Eq. Ca. 377.